664 P.2d 377 (1982)
Jim HELM, Petitioner,
v.
Lee SLATER, Secretary, Oklahoma State Election Board, Jess Miracle, District Judge, Sharon Bumgarner, Secretary, Cleveland County Election Board, and the District Court of Cleveland County, Respondents.
No. 59341.
Supreme Court of Oklahoma.
December 6, 1982.

ORDER
Original jurisdiction is assumed. This court's pronouncement in Clark v. State Election Board, 653 P.2d 529 (Okl. 1982), is overruled because its construction of the applicable statutes constitutes an impermissible burden upon the right of suffrage within the meaning of Art. 3 § 1, Okl. Const. Writ is therefore denied.
Petitioner shall have 7 days from this date to seek rehearing.
DONE BY DIRECTION OF THE SUPREME COURT IN CONFERENCE THIS 6th DAY OF DECEMBER, 1982.
BARNES, V.C.J., SIMMS and OPALA, JJ., and BRETT and CORNISH, Special Justices, concur.
HODGES, LAVENDER and HARGRAVE, JJ., dissent.
IRWIN, C.J., concurs in overruling Clark v. State Election Board but dissents from giving retroactive effect to Clark's overruling.
On disqualification of DOOLIN and WILSON, JJ., the Chief Justice assigned Judge Tom Brett and Judge Tom Cornish to sit as Special Justices in this case.